DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 7-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election of Figures 1 and 2 (Species I) was made without traverse in the reply filed on February 10, 2021.

Status of Claims
	Claims 1-17 are pending. Claims 7-10 stand withdrawn as noted above.

Claim Objections
Claim 17 objected to because at line 3, “a tightening nut” should read --the fastener--, as best understood by the Examiner. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0040886 (Arnold) in view of JP 60-151414 (Asada; the citations of which are taken from Applicant’s provided translation) and US 3,516,136 (Carter).
Regarding claim 11, Arnold discloses a connector for connecting two members (see Figures 1-3), the connector comprising:
a body having a housing (see paragraph [0018], lines 13-15, and paragraph [0021]),
a mounting ring (12) installed in the housing (see paragraph [0018]), the mounting ring having a mounting ring central axis, the mounting ring having first and second axial ends,
a swivel (14) installed in the mounting ring and capable of allowing, by swiveling in the mounting ring, articulation between the two members to be connected, the swivel acting as a fastening area for one of the two members (see paragraph [0025]), and
a fastener (20) securing the mounting ring to the body of the connector to prevent any movement of the mounting ring relative to the body of the connector, the fastener having first and second ends (see Figure 1 and paragraph [0018]).
Arnold does not expressly disclose the body being manufactured from a composite material consisting of reinforcing fibers embedded in a plastic matrix of resin, for connecting the two members to one another, wherein the reinforcing fibers form, with the resin, plies which, when stacked, form a laminate. Arnold also does not expressly disclose the first and second fastener axial ends being located axially inwardly from the first and second axial ends of the mounting ring.
Asada teaches a connector having a body (1) being manufactured from a composite material consisting of reinforcing fibers embedded in a plastic matrix (see “CONSTITUTION”, line 4) of resin (see paragraph [0001], lines 21-24), for connecting two members to one another, wherein the reinforcing fibers form, with the resin, plies (4) which, when stacked, form a laminate (see Figure 2). Asada teaches such a manufacturing method provides a body that is lightweight with a large tensile strength (see paragraph [0001], lines 7-9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Arnold such that it is manufactured from a composite material consisting of reinforcing fibers embedded in a plastic matrix of resin, for connecting the two members to one another, wherein the reinforcing fibers form, with the resin, plies which, when stacked, form a laminate, as taught in Asada, in order to provide a body that is lightweight with a large tensile strength.
The combination of Arnold and Asada does not expressly teach the first and second fastener axial ends being located axially inwardly from the first and second axial ends of the mounting ring.
Carter teaches a fastener (19) securing a mounting ring (12) to a body (30) of a connector to prevent any movement of the mounting ring relative to the body of the connector, the fastener having first and second ends, teach the first and second fastener axial ends being located axially inwardly from the first and second axial ends of the mounting ring (see Figures 1 and 2). Such a fastener aids in securing the mounting ring to the connector (see column 3, line 64, through column 4, line 11), while also preventing any contact of the swivel with the fastener during pivoting (see Figure 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of the combination of Arnold and Asada such that the first and second fastener axial ends being located axially inwardly from the first and second axial ends of the mounting ring, as taught in Carter, in order to secure the mounting ring to the connector while also preventing any contact of the swivel with the fastener during pivoting.
Regarding claim 13, Arnold teaches the mounting ring (12) comprises, on its inner periphery, a spherical surface matching the shape of the spherical surface of the outer periphery of the swivel (14; see paragraph [0018], lines 5 and 6).
Regarding claim 14, Arnold teaches the mounting ring (12) resists pull-out stresses generated by the swiveling of the swivel (14; see paragraph [0021]).
Regarding claim 15, Arnold teaches a solid lubricant is placed on or integrated into the spherical surface of the mounting ring (12) to facilitate the swiveling of the swivel (14) in the mounting ring (see paragraph [0014], lines 1-3).
Regarding claim 16, the combination of Arnold, Asada, and Carter teaches the mounting ring (12 of Arnold) exerts a compressive force or a retaining force on a first and a second portion of the body of the connector, in order to maintain mechanical cohesion between the fibers (taught by Asada) and the matrix to prevent the delamination of the body of the connector (see paragraph [0018], lines 13-15, and paragraph [0021] of Arnold).
Regarding claim 17, Arnold teaches the mounting ring (12) has, on its outer periphery, a shoulder (22) bearing against the first portion of the body of the connector, and a threaded surface (16) that can receive a tightening nut (formed by the fastener 20) which, by tightening against the second portion of the body of the connector, enables the compressive force to be created (see Figure 1, and paragraph [0018], lines 13-15).

Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed June 25, 2021, see pages 9-13, are persuasive. The prior art fails to fairly show or suggest a connector for connecting two members comprising all the limitations of claim 1. Specifically, the prior art fails to teach a modification to the previously applied combination of Arnold and Asada such that the plies are configured as linear sheets each of which is positioned planar-perpendicular to the mounting ring central axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable, for the same reasons noted above regarding claim 1, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
August 9, 20219